DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicant’s Restriction/Election filed on 02/13/2022.
Currently claims 1-20 are pending in the application.
Election/Restrictions
Applicant's election of Embodiment of Fig. 19, claims 1, 2, 4, 6, 9-11, 16, 17 and 19, in the reply filed on 02/13/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2021 was filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by CN108962951A (Chou).
Regarding claim 1, Chou discloses, an organic light-emitting diode (OLED) display panel (10; display device; Fig. 1; page 4) comprising an electronic device display area (area of the plurality of units U; Fig. 1; page 4) positioned to correspond to an electronic device (as annotated on Fig. 1), 
wherein the electronic device display area (area of the plurality of units U) comprises a plurality of repeating units (SU; subunits; Fig. 1; page 4) arranged in an array (as shown in Fig. 1), and 

    PNG
    media_image1.png
    335
    405
    media_image1.png
    Greyscale

each of the repeating units (SU) comprises at least one pixel unit disposed therein (Fig. 1; page 4; when repeating unit has only one pixel unit, then repeating unit and the pixel unit point to the same element, i.e., SU in this case), 
each of the repeating units (SU) comprising: 
a pixel circuit area (part of the area of the repeating unit SU) including a circuit region (READ element including a TFT transistor; Fig. 3A; page 4) defined by a plurality of driving circuits (TFT transistor) densely disposed in sub-pixels (red, green or blue) of the pixel unit (part of SU) (Fig. 3A; page 4), 

    PNG
    media_image2.png
    353
    488
    media_image2.png
    Greyscale

a scan line region (R, part of signal line) defined by a plurality of scan lines densely disposed in sub-pixels (red, green or blue) of the pixel unit (part of SU) (Fig. 3A; page 4), and 
a data line region (S, part of signal line) defined by a plurality of data lines densely disposed in sub-pixels (red, green or blue) of the pixel unit (part of SU) (Fig. 3A; page 4); and 
wherein a light-emitting layer (R21, R22 or R23; one of first, second or third light emitting area, i.e. red, green or blue; Fig. 3A; page 14) of at least one of the pixel unit (part of SU) is disposed in at least two of the circuit region, the scan line region, and the data line region (Fig. 3A; page 5).  
Note 1: Chou teaches on pages 4-5 with regards to Figs. 2A and 3A that the range of a single sub-unit SU is defined by the 
Note 2: Furthermore, the examiner notes that the applicant has not presented persuasive evidence in Spec. para. [0010] – [0016] that the claimed arrangements are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed arrangements).  Also, the applicant has not shown that the claimed arrangements produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. 
a light transparency area (P; transparent region; Fig. 3A; page 10) including a portion of the electronic device display area (part of 

    PNG
    media_image2.png
    353
    488
    media_image2.png
    Greyscale

the light transparency area (P) not including a light shielding material (522; light shielding pattern; Fig. 3E; page 12) disposed therein (Fig. 3E; page 12); 


    PNG
    media_image3.png
    367
    503
    media_image3.png
    Greyscale

Regarding claim 2, Chou discloses, the OLED display panel according to claim 1, wherein each of the repeating units (SU) comprises one pixel unit (Fig. 1; page 4; when repeating unit has one pixel unit, then repeating unit and the pixel unit point to the same element, i.e., SU in this case); 
the pixel unit includes a first sub-pixel (red), a second sub-pixel (green), and a third sub-pixel (blue) (Fig. 3A; page 4); and 
a light-emitting layer (R21; Fig. 3A; page 14) of the first sub-pixel (red) is disposed in the scan line region (as annotated on Fig. 3A) (Fig. 3A; page 5).  

    PNG
    media_image2.png
    353
    488
    media_image2.png
    Greyscale

Note 1: Chou teaches on pages 4-5 with regards to Figs. 2A and 3A that the range of a single sub-unit SU is defined by the read line R and the select line S. The single sub-unit SU may be provided with a plurality of signal lines. The signal line can be, at least one scan line, at least one data line, at least one common electrode line, at least one power supply line or other suitable line. The examiner considered read line R as the ‘scan line’ and the select line S as the ‘data line’. Thus, there can be plurality of scan lines R and plurality of data lines S arranged in a perpendicular direction. Thus, it is obvious that one of the light emitting area R21 falls over the scan line region as shown in Fig. 3A. 
Note 2: Furthermore, the examiner notes that the applicant has not presented persuasive evidence in Spec. para. [0010] – [0016] that the claimed arrangements are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed arrangements).  Also, the applicant has not shown that the claimed arrangements produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. 

Claims 16-17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by CN108962951A (Chou).
Regarding claim 16, Chou discloses, a display device comprising an organic light-emitting diode (OLED) display panel (10; display device; Fig. 1; page 4) comprising an electronic device display area (area of the plurality of units U; Fig. 1; page 4) positioned to correspond to an electronic device (as annotated on Fig. 1), 
wherein the electronic device display area (area of the plurality of units U) comprises a plurality of repeating units (SU; subunits; Fig. 1; page 4) arranged in an array (as shown in Fig. 1), and 

    PNG
    media_image1.png
    335
    405
    media_image1.png
    Greyscale

each of the repeating units (SU) comprises at least one pixel unit disposed therein (Fig. 1; page 4; when repeating unit has only one pixel unit, then repeating unit and the pixel unit point to the same element, i.e., SU in this case), 
each of the repeating units (SU) comprising: 
a pixel circuit area (part of the area of the repeating unit SU) including a circuit region (READ element including a TFT transistor; Fig. 3A; page 4) defined by a plurality of driving circuits (TFT transistor) densely disposed in sub-pixels (red, green or blue) of the pixel unit (part of SU) (Fig. 3A; page 4), 

    PNG
    media_image2.png
    353
    488
    media_image2.png
    Greyscale

a scan line region (R, part of signal line) defined by a plurality of scan lines densely disposed in sub-pixels (red, green or blue) of the pixel unit (part of SU) (Fig. 3A; page 4), and 
a data line region (S, part of signal line) defined by a plurality of data lines densely disposed in sub-pixels (red, green or blue) of the pixel unit (part of SU) (Fig. 3A; page 4); and 
wherein a light-emitting layer (R21, R22 or R23; one of first, second or third light emitting area, i.e. red, green or blue; Fig. 3A; page 14) of at least one of the pixel unit (part of SU) is disposed in at least two of the circuit region, the scan line region, and the data line region (Fig. 3A; page 5).  
Note 1: Chou teaches on pages 4-5 with regards to Figs. 2A and 3A that the range of a single sub-unit SU is defined by the 
Note 2: Furthermore, the examiner notes that the applicant has not presented persuasive evidence in Spec. para. [0010] – [0016] that the claimed arrangements are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed arrangements).  Also, the applicant has not shown that the claimed arrangements produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. 
a light transparency area (P; transparent region; Fig. 3A; page 10) including a portion of the electronic device display area (part of 

    PNG
    media_image2.png
    353
    488
    media_image2.png
    Greyscale

the light transparency area (P) not including a light shielding material (522; light shielding pattern; Fig. 3E; page 12) disposed therein (Fig. 3E; page 12); 

    PNG
    media_image3.png
    367
    503
    media_image3.png
    Greyscale

Regarding claim 17, Chou discloses, the display device according to claim 16, wherein each of the repeating units (SU) comprises one pixel unit (Fig. 1; page 4; when repeating unit has one pixel unit, then repeating unit and the pixel unit point to the same element, i.e., SU in this case); 
the pixel unit includes a first sub-pixel (red), a second sub-pixel (green), and a third sub-pixel (blue) (Fig. 3A; page 4); and 
a light-emitting layer (R21; Fig. 3A; page 14) of the first sub-pixel (red) is disposed in the scan line region (as annotated on Fig. 3A) (Fig. 3A; page 5).  

    PNG
    media_image2.png
    353
    488
    media_image2.png
    Greyscale

Note 1: Chou teaches on pages 4-5 with regards to Figs. 2A and 3A that the range of a single sub-unit SU is defined by the read line R and the select line S. The single sub-unit SU may be provided with a plurality of signal lines. The signal line 
Note 2: Furthermore, the examiner notes that the applicant has not presented persuasive evidence in Spec. para. [0010] – [0016] that the claimed arrangements are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed arrangements).  Also, the applicant has not shown that the claimed arrangements produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over CN108962951A (Chou) as applied to claim 2.
Regarding claim 4, Chou discloses, the OLED display panel according to claim 2, wherein a light-emitting layer (R22) of the second sub-pixel (green) is disposed very close to the circuit region (READ element including a TFT transistor), and a light-emitting layer (R23) of the third sub-pixel (blue) is 

    PNG
    media_image2.png
    353
    488
    media_image2.png
    Greyscale

But Chou fails to teach explicitly, the light-emitting layer (R22) of the second sub-pixel (green) and the light-emitting layer (R23) of the third sub-pixel (blue) are disposed in the circuit region;
However, in MPEP 2144.04 (VI) (C), it is stated that Rearrangement of Parts is held to be an obvious matter of design choice, if it does not modify the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Getting the teaching from Chou regarding the relative placement of light emitting layers, circuit region, scan line region, and data line region and place them in a certain way would be obvious. Furthermore, the examiner notes that the applicant has not presented persuasive evidence critical to the overall claimed invention (i.e. the invention would not work without the specific claimed arrangements).  Also, the applicant has not shown that the claimed arrangements produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. 
Note: Chou teaches on pages 4-5 with regards to Figs. 2A and 3A that the range of a single sub-unit SU is defined by the read line R and the select line S. The single sub-unit SU may be provided with a plurality of signal lines. The signal line can be, at least one scan line, at least one data line, at least one common electrode line, at least one power supply line or other suitable line. The examiner considered read line R as the ‘scan line’ and the select line S as the ‘data line’. Thus, there can be plurality of scan lines R and plurality of data lines S arranged in a perpendicular direction. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over CN108962951A (Chou) as applied to claim 1.
Regarding claim 6, Chou discloses, the OLED display panel according to claim 1, wherein each of the repeating units (SU) comprises one pixel unit (Fig. 1; page 4; when repeating unit has one pixel unit, then repeating unit and the pixel unit point to the same element, i.e., SU in this case); 

a light-emitting layer (R21; Fig. 3A; page 14) of the first sub-pixel (red) is disposed in the scan line region (S) and very close to the circuit region (READ element including a TFT transistor) (Fig. 3A; page 5).  

    PNG
    media_image2.png
    353
    488
    media_image2.png
    Greyscale

But Chou fails to teach explicitly, first sub-pixel (R21) is disposed in the circuit region;
However, in MPEP 2144.04 (VI) (C), it is stated that Rearrangement of Parts is held to be an obvious matter of design choice, if it does not modify the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Getting the teaching from Chou regarding the relative placement of light emitting layers, circuit region, scan line region, and data line region and place them in a certain way would be obvious. Furthermore, the critical to the overall claimed invention (i.e. the invention would not work without the specific claimed arrangements).  Also, the applicant has not shown that the claimed arrangements produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. 
Note: Chou teaches on pages 4-5 with regards to Figs. 2A and 3A that the range of a single sub-unit SU is defined by the read line R and the select line S. The single sub-unit SU may be provided with a plurality of signal lines. The signal line can be, at least one scan line, at least one data line, at least one common electrode line, at least one power supply line or other suitable line. The examiner considered read line R as the ‘scan line’ and the select line S as the ‘data line’. Thus, there can be plurality of scan lines R and plurality of data lines S arranged in a perpendicular direction. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over CN108962951A (Chou) as applied to claim 16.
Regarding claim 19, Chou discloses, the OLED display panel according to claim 16, wherein a light-emitting layer (R22) of the second sub-pixel (green) is disposed very close to the circuit region (READ element including a TFT transistor), and a light-emitting layer (R23) of the third 

    PNG
    media_image2.png
    353
    488
    media_image2.png
    Greyscale

But Chou fails to teach explicitly, the light-emitting layer (R22) of the second sub-pixel (green) and the light-emitting layer (R23) of the third sub-pixel (blue) are disposed in the circuit region;
However, in MPEP 2144.04 (VI) (C), it is stated that Rearrangement of Parts is held to be an obvious matter of design choice, if it does not modify the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Getting the teaching from Chou regarding the relative placement of light emitting layers, circuit region, scan line region, and data line region and place them in a certain way would be obvious. Furthermore, the examiner notes that the applicant has not presented persuasive evidence critical to the overall claimed invention (i.e. the invention would not work without the specific claimed arrangements).  Also, the applicant has not shown that the claimed arrangements produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. 
Note: Chou teaches on pages 4-5 with regards to Figs. 2A and 3A that the range of a single sub-unit SU is defined by the read line R and the select line S. The single sub-unit SU may be provided with a plurality of signal lines. The signal line can be, at least one scan line, at least one data line, at least one common electrode line, at least one power supply line or other suitable line. The examiner considered read line R as the ‘scan line’ and the select line S as the ‘data line’. Thus, there can be plurality of scan lines R and plurality of data lines S arranged in a perpendicular direction. 


Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.
Regarding claim 9, the closest prior art, CN108962951A (Chou), fails to disclose, “the OLED display panel according to claim 1, wherein each of the repeating units comprises one pixel unit; the pixel unit includes a first sub-pixel, a second sub-pixel, and a third sub-pixel; the first sub-pixel is disposed along the light transparency area, the third sub-pixel is disposed along the light transparency area, and the second sub-pixel is disposed between the first sub-pixel and the third sub-pixel; and the first sub-pixel is symmetrical to the third sub-pixel with respect to an axis line of the second sub-pixel”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Claim 10 is also objected to due to its dependence on objected base claim 9.
Regarding claim 11, the closest prior art, CN108962951A (Chou), fails to disclose, “the OLED display panel according to claim 1, wherein the scan line region includes a first scan line region and a second scan line region; the data line region includes a first data line region and a second data line region; each of theAppl. No. 16/476,284 Amdt. dated February 13, 2022Reply to Office Action of December 13, 2021repeating units comprises two pixel units; the two pixel units are arranged in a mirror image of each other with respect to a central line of the data line region; each of the pixel units includes a first sub-pixel, a second sub-pixel, and a third sub-pixel; a light-emitting layer of the first 



Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2018/0012942 A1 (Adachi) – A display device is disclosed including a plurality of pixels P and a plurality of light-transmitting regions L are alternately disposed such that a light-transmitting region M1 is disposed between two pixels closest to each other in a X-direction and a light-transmitting region M2 is disposed between two pixels closest to each other in a Y-direction. Each of the light-transmitting regions is divided into a plurality of divided regions by a plurality of wirings WX and a plurality of wirings WY. The divided regions include first regions and second regions that are different from each other in widths in at least one of the X-direction and the Y-direction.
2. US 2017/0194406 A1 (Choi) - An organic light emitting display panel is disclosed including a data line and a first scan line disposed to intersect each other, a plurality of sub-pixels, a second scan line, a driving voltage line and a reference voltage line and a plurality of active layers for the plurality of sub-pixels. The device includes one active layer of at least one sub-pixel among the plurality of sub-pixels overlaps any one of the data line, the driving voltage line, and the reference voltage line, and also overlaps the first or second scan line.
3. US 2017/0132965 A1 (Hsu) - A display substrate is disclosed comprising a plurality of pixel units arranged in a matrix. The R sub-pixel, G sub-pixel, and B sub-pixel in each of the plurality of pixel units are connected to a first data line (31), wherein the first data line (31) is configured to provide an R signal to the R sub-pixel in a first-time duration (t1), and a B signal to the B sub-pixel in a second time duration (t2). In each of the plurality of pixel units (10), the G sub-pixel is connected to a second data line (32) configured to provide a G signal to the G sub-pixel in the first-time duration (t1) and second time duration (t2).
4. US 2016/0329384 A1 (Hou) - An organic light-emitting diode display panel is disclosed including a plurality of pixel units, each pixel unit including at least sub-pixels of three primary colors of red, green and blue made of different organic electroluminescent materials. The pixel unit includes at least three regions, the number of the regions being equal to the number of sub-pixels in the pixel unit, and each of the regions having a same area; the blue sub-pixel is located in at least two regions, and the other sub-pixels of different primary colors are located in different regions, an area of the blue sub-pixel being greater than those of other sub-pixels of a same primary color.
5. US 2015/0187851 A1 (Lee) - An organic light-emitting diode display is disclosed including an improved aperture ratio by configuring a circuit pattern between neighboring subpixels in a symmetrical fashion such that the subpixels share signal lines. Each pixel of the organic light-emitting 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


02/16/2022